DETAILED ACTION

The Applicant’s response filed on May 16, 2022 is acknowledged.

Allowable Subject Matter
Claims  1, 3-10 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In response to the applicant's claims filed on May 16, 2022, upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims, as amended, are allowable.
Referring to claims 1, 3-7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a plurality of tubes that each include a tubular shape-retaining conductor having a conductive property and a shape-retaining property, the plurality of tubes being routed in parallel, thicknesses of the shape-retaining conductors that are included in the at least two tubes are different to each other, and thicknesses of the insulating covers that are included in the at least two tubes are the same.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.

Referring to claims 1, 3-7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 1; the limitations “a plurality of tubes that each include a tubular shape-retaining conductor having a conductive property and a shape-retaining property, the plurality of tubes being routed in parallel, thicknesses of the shape-retaining conductors that are included in the at least two tubes are different to each other, and thicknesses of the insulating covers that are included in the at least two tubes are the same.” in combination with all other claimed limitation of base claim 1 has not been disclosed by prior art of record, taken alone or in combination.


Referring to claims 8-10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in independent claim 8; the limitations “the first shape-retaining conductor and the second shape-retaining conductor are hollow, circular tube-shaped members having inner diameters, and the inner diameter of the first shape-retaining conductor is different to the inner diameter of the second shape-retaining conductor, a thickness of the first shape-retaining conductor is different to a thickness of the second shape-retaining conductor, and -3-Application No. 17/292,960 a thicknesses of the first insulating cover is the same as a thickness of the second insulating cover.” in combination with all other claimed limitation of base claim 8 has not been disclosed by prior art of record, taken alone or in combination.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20080257579 discloses thicknesses of the shape-retaining conductors that are included in the at least two tubes are different to each other in figure 1 but fails to disclose  thicknesses of the insulating covers that are included in the at least two tubes are the same.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PAGHADAL/Primary Examiner, Art Unit 2847